        Case 1:18-cv-07507-JGK Document 118-1 Filed 12/07/18 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   DECLARATION IN SUPPORT
BRYAN MACANCELA, et al.,                                           OF MOTION TO
                                                                   WITHDRAW AS COUNSEL
                                       Plaintiffs,

               -against-                                           Docket No. 18-CV-7507 (JGK)

BESIM KUKAJ, et al.,

                                       Defendants.


ABRAHAM CAMPOS, et al.,                                            Docket No. 18-CV-4036 (JGK)
                                       Plaintiffs,

               -against-

BKUK 3 CORPORATION, et al.,
                                       Defendants.




       ADAM I. KLEINBERG, an attorney duly admitted to practice law in the State of New

York, declares the following to be true, under penalty of perjury:

       1.      I am a member of SOKOLOFF STERN LLP, counsel of record for Defendants in

this matter. I submit this declaration in support of my motion to withdraw as counsel pursuant to

Rule 1.4 of the Local Rules of the United States District Courts for the Southern and Eastern Districts

of New York.

       2.      I took these cases on very short notice. I was contacted about representing the

defendants on November 5, 2018, about one month ago. That evening, I reviewed the docket sheet

in both cases and saw there was a pending application for a default judgment in one case and a

stay about to lapse in the other. Recognizing the seriousness of the default and the time frame, I


                                                     1
        Case 1:18-cv-07507-JGK Document 118-1 Filed 12/07/18 Page 2 of 4



met with defendants on November 6, 2018 and agreed to represent them, despite how the docket

sheets presented their relationship with prior counsel and responsiveness to the court process.

       3.      Over the last month, despite concerted and ongoing efforts, I have not been able to

establish the kind of attorney-client relationship that would allow me to effectively represent

defendants going forward. Therefore, I must respectfully ask that the Court (1) permit this firm to

withdraw from representing defendants in these two cases, and (2) adjourn all deadlines until the

January 17, 2019 court conference to allow defendants time to find new counsel.

       4.      “In deciding a motion to withdraw as counsel, courts must consider (1) the reasons

for the withdrawal, and (2) the impact withdrawal will have on the timing of the proceeding.”

United States v. Estate of Wiesner, No. CV051634, 2017 WL 1450594, at *6 (E.D.N.Y. Mar. 15,

2017), report and recommendation adopted, 2017 WL 1458724 (E.D.N.Y. Apr. 24, 2017). “In this

District, ‘[i]t is well-settled that a lawyer may seek to withdraw when the client renders it

unreasonably difficult for the lawyer to carry out such employment effectively.’” Jackson v.

Lowe’s Companies, Inc., No. 15CV4167, 2016 WL 6155937, at *2 (E.D.N.Y. Oct. 21, 2016)

(quoting Lawrence Aviation Indus., 2011 WL 601415, at *1. “In this regard, satisfactory reasons

for withdrawal include ‘a client's lack of cooperation, including lack of communication with

counsel, and the existence of irreconcilable conflict between attorney and client.’” Id. (quoting

Naguib v. Pub. Health Solutions, No. 12-CV-2561, 2014 WL 2002824, at *1 (E.D.N.Y. May 15,

2014); see also Liang v. Lucky Plaza Rest., No. 12-CV-5077, 2013 WL 3757036, at *2 (S.D.N.Y.

July 17, 2013) (permitting withdrawal where client refused to cooperate in the prosecution of his

case); Munoz v. City of New York, No. 04-CV-1105, 2008 WL 2843804, at *1 (S.D.N.Y. July 15,

2008) (plaintiff's law firm demonstrated satisfactory reasons to withdraw “based on the lack of

communication with the plaintiff and the acrimonious relationship that ha[d] developed between


                                                2
        Case 1:18-cv-07507-JGK Document 118-1 Filed 12/07/18 Page 3 of 4



the law firm and the plaintiff”); Fischer v. Biman Bangladesh Airlines, No. 96-CV-3120, 1997

WL 411446, at *1 (S.D.N.Y. July 18, 1997) (“[L]ack of cooperation by a client with its counsel,

including lack of communication, is a sufficient reason for allowing withdrawal.”). Similarly,

where a client’s relationship with its attorney has deteriorated to such an extent that continued

representation would be inappropriate and the client does not oppose a motion for withdrawal, the

motion should be granted.” Lawrence Aviation Indus., 2011 WL 601415, at *1.

       5.      Based on my dealings with Defendants to date, and for reasons I hesitate to detail

in a public filing, I have concluded that it would be impossible for me to represent Defendants

going forward. Should the Court require additional information about my course of dealings with

Defendants and the reasons why I cannot continue to represent them, I respectfully request

permission to provide that information in camera, off the record and outside the presence of

Plaintiffs’ counsel.

       6.      These two cases are at the earliest stages, and my withdrawal would not unduly

delay these matters or prejudice the parties. An answer has not yet been filed in the Macancela

suit and discovery has not yet started in the Campos suit. Any disruption will be minimal. See

Genao v. City of New York, No. 14 CV 8122, 2017 WL 57886, at *3 (S.D.N.Y. Jan. 4, 2017)

(“[W]here discovery has not yet closed and the case is not on the verge of trial readiness, prejudice

is unlikely to be found.”).

       7.      We recently attended an initial conference and the Court has not yet set case

management deadlines. The next court conference is January 17, 2019, so our withdrawal would

allow defendants more than a month to find new counsel.

       8.      We are not asserting any retaining or charging liens on these two cases.




                                                 3
        Case 1:18-cv-07507-JGK Document 118-1 Filed 12/07/18 Page 4 of 4



       9.      For these reasons, we respectfully request that the Court grant permission for this

firm to withdraw as counsel for Defendants and suspend all deadlines until after Plaintiff has found

new counsel.

Dated: Carle Place, New York
       December 7, 2018                              SOKOLOFF STERN LLP
                                                     Attorneys for Defendants


                                                     ________________________
                                              By:    ADAM I. KLEINBERG
                                                     179 Westbury Avenue
                                                     Carle Place, NY 11514
                                                     (516) 334-4500
                                                     File No. 180153-P


TO:    All counsel of record (via ECF)




                                                 4
